Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 05/12/2020. In virtue of this communication, claims 1-20 filed on 05/12/2020 are currently pending in the instant application.
                                               
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 05/12/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 05/12/2020 have been reviewed by Examiner and they are acceptable.

Claim Objections
Claim1 is objected to because of the following informalities:  line 5, limitation “other than that of a face” is a typographically error. Examiner suggests amending the claim to “other than a face” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferentially" in claims 1, 2, 12, and 13 is a relative term which renders the claim indefinite.  The term "preferentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the claim are not clear. In claims 1, 12, and 13 please clarify if the face authentication process is using the second reference image or not. In claim 2, please clarify if the second reference information is used to identify candidate or not.
Regarding claim 1, 12, and 13, Limitation “using the second reference information corresponding to the first reference information including a second criterion determined to be 20satisfied by the target person” is unclear. It is not clear how the second reference information corresponding to the first information? And further the limitation “satisfies a first and a second criterion” are unclear, since it does not 
The remaining dependent claims 2-11, 14-20 have been analyzed and are rejected for failing to cure the deficiencies noted above and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of the independent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucukcayir (CA 3040985), in view of Kim Munisk et al. (KR 20200101221)
As per claim 1, A non-transitory computer-readable recording medium having stored 5therein a program that causes a computer to execute a process, the process comprising: “registering, for each of a plurality of persons, person information including first reference information for determining a feature other than that of a face of each person”(Refer to Kucukcayir page 4, line 25-27 discloses With the aid of the sensors, the presence of a person in front of the respective device is recognized and physical and/or mental features of the person are registered in order to display items of information selectively to the person in dependence on the registered features. Further page 5, line 39-41 disclose after the presence of a person has been recognized, various features of the person are registered the person. further page 11. Line 22 discloses a first device in the entry region registers the sex and the age group of the person to be analyzed.)
and second reference information for determining a 10feature of the face of each person in a memory;” (Refer to Kucukcayir page 6, line9 discloses The face of a person is preferably registered in order to determine the sex. Line 12-14 discloses After a face has been located in a depiction, characteristic features of the face can be analyzed to decide whether it is a man or a woman. The analysis of a face for determining physical and/or mental features is also referred to here as facial recognition.)
“determining, when a distance from a sensor to a target person is equal to or greater than a threshold value, whether the target person satisfies a first criterion included in the first reference information for each of the plurality of persons, the distance being detected by the sensor;”(Refer to Kucukcayir page 4. Lines33-36 disclose Changes in the immediate surroundings of a device can be registered by means of sensors to recognize the presence of a person. The immediate surroundings typically relate to an angle range of 30° to 180° around the devices and a distance range of 0.1 to 10 meters. If there is a person in these immediate surroundings, it is recognized by the respective device that it is a person. an image sensor on which the person or parts of the person are depicted is preferably used.)
  “15capturing, an image of the target person by a camera provided in a vicinity of the sensor;” (Refer to Kucukcayir page 7 lines 13-18 disclose to depict the head of the standing person on an image sensor and to determine the distance of the person from the image 15 sensor using a distance meter (for example, using a laser distance measuring device, which measures the runtime and/or the phasing of a reflected laser pulse). The height of the person then results from the location of the 
“and performing a face authentication process for the target person on the image preferentially using the second reference information corresponding to the first reference information”( refer to Kucukcayir page 6, line 12-14 discloses After a face has been located in a depiction, characteristic features of the face can be analyzed to decide whether it is a man or a woman. The analysis of a face for determining physical and/or mental features is also referred to here as facial recognition. Page 7, line 30-32 discloses the third device has an image sensor having connected computer system and software for the facial recognition which is configured so that it derives the mood of the person from the facial expression.)
However Kucukcayir is silent on the following limitation which would have been obvious in view of Munisk from similar field of endeavor “capturing, when the distance is less than the threshold value, a first image of the target person by a camera provided in a vicinity of the sensor;”( Refer to Munisk page 11, paragraph 4 discloses the processor 140 may move the electronic device 100 to a position close to the recognized target user. For example, the processor 140 may control the driving module 150 to move the electronic device 100 within a specified threshold distance range based on the recognized target user. In this operation, the processor 140 may photograph a target user using an image sensor, and may compare the captured image with a face image included in a target recognition model corresponding to the target user.)
 “and performing a face authentication process for the target person on the first image preferentially using the second reference information corresponding to the first reference information including a second criterion determined to be 20satisfied by the target person.”  (Refer to Munisk page 11, paragraph 4 discloses the processor 140 may control the driving module 150 to move the electronic device 100 within a specified threshold distance range based on the recognized target user. In this operation, the processor 140 may photograph a target user using an image sensor, and may compare the captured image with a face image included in a target recognition model corresponding to the target user.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Munisk technique of a moving electronic device interaction with users into Kucukcayir technique to provide the known and expected uses and benefits of Munisk technique over human body and face detection technique of Kucukcayir. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Munisk to Kucukcayir in order to recognizing a target user in different locations. (Refer to Munisk page 10, paragraph 3.)

As per claim 4, in view of claim 1, Kucukcayir as modified by Munisk further discloses the process further comprising: “executing machine learning on the first reference information to classify the plurality of person into groups stored within the memory; and 10updating the first reference information of the target person, using the machine learning, as additional information is received from the first image.”  (Refer to Kucukcayir page 8, line 38-39 disclose an artificial neuronal network or a comparable machine learning technology is preferably used for determining the association of a person with an age group. page 7 line 1-3 discloses)

As per claim 5, in view of claim 1, Kucukcayir as modified by Munisk further discloses the process further comprising:  “15capturing, as the first image, an image of a face of the target person.”  (Refer to Munisk page 7 paragraph 1, discloses a plurality of face images for each user using an image sensor in an operation of registering at least one user for the electronic device 100. Can be requested. For example, the target recognition module 139 may request each of the users to capture a left face image, a right face image, and a front face image page 11, paragraph 4 discloses the processor 140 may control the driving module 150 to move the electronic device 100 within a specified threshold distance range based on the recognized target user. In this operation, the processor 140 may photograph a target user using an image sensor, and may compare the captured image with a face image included in a target recognition model corresponding to the target user 

Claim 14 has been analyzed and is rejected for the reasons indicated in claim 5 above.
As per claim 6, in view of claim 1, Kucukcayir as modified by Munisk further discloses the process further comprising: “capturing by the camera, when the distance is equal to or greater than 20the threshold value, a second image of the target person; and determining, for the second image, whether the target person satisfies the first criterion included in the first reference information for each of the plurality of persons.” (Refer to Kucukcayir page 4, Lines 33-36 disclose changes in the immediate surroundings of a device can be registered by means of sensors to recognize the presence of a person. The immediate surroundings typically relate to an angle range of 30° to 180° around the devices and a distance range of 0.1 to 10 meters. If there is a person in these immediate surroundings, it is recognized by the respective device that it is a person. an image sensor on which the person or parts of the person are depicted is preferably used. page 7 lines 13-18 disclose to depict the head of the standing person on an image sensor. Page 9, line 17-18 disclose this device can register persons who move toward the device from opposite directions simultaneously. Page 5 line 39-41 discloses After the presence of a person has been recognized, various features of the person are registered. The person, of whom the features are registered, will also be referred to hereafter as the "person to be analyzed" or as the "analyzed person" or as the "first person")
Claim 15 has been analyzed and is rejected for the reasons indicated in claim 6 above.

As per claim 257, in view of claim 1, Kucukcayir as modified by Munisk further discloses “wherein the first reference information includes a plurality of criteria for different features to be determined, and the process further comprises: 29Fujitsu Ref. No.: 19-00283capturing by the camera, when the distance is equal to or greater than the threshold value, second images of the target person in accordance with the distance; and determining stepwise, for the second images, whether the target person 5satisfies the plurality of criteria for each of the plurality of persons.”  (Refer to Kucukcayir page 4, Lines 33-36 disclose Changes in the immediate surroundings of a device can 

Claim 16 has been analyzed and is rejected for the reasons indicated in claim 7 above.
As per claim 8, in view of claim 7, Kucukcayir as modified by Munisk further discloses the process further comprising: “estimating a height of the target person based on a position of the face 10of the target person included in one of the second images; and determining whether the estimated height satisfies a criterion for a height in the plurality of criteria.”  (Refer to Kucukcayir page 7, lines 13-18 discloses 

Claim 17 has been analyzed and is rejected for the reasons indicated in claim 8 above.
As per claim 9, 15in view o in view of claim 7, Kucukcayir as modified by Munisk further discloses the process further comprising: “estimating a characteristic of clothing based on the clothing of the target person included in one of the second images;  and determining whether the estimated characteristic satisfies a criterion for clothing in the plurality of criteria.”  (Refer to Munisk page 9, paragraph 9 discloses the processor 140 checks user information (eg, clothing or accessory owner) in an object recognition model corresponding to an object (eg, clothing or accessory) photographed through an image sensor, and identifies the identified user information and the identification. When the user information included in the target recognition model of the target user is matched by a specified ratio or more, a user related to the object (eg, clothing or accessory) (eg, wearing) may be recognized as the identified target user.)

As per claim10, in view of claim 7,  Kucukcayir as modified by Munisk further discloses the process further comprising: “estimating a sex of the target person based on at least one of a shape of the target person and a characteristic of clothing included in one of the second 25images;”(Refer to Kucukcayir page 6, line 4-8 disclose Physical features of a person are understood as bodily features of the person. Examples of physical features are height, weight, sex, and association with an age group. These features may be "read" directly on the body of the person. The first, second, and third device are configured in such a way that they register the sex of the person as a physical feature.)
 “and determining whether the estimated sex satisfies a criterion for a sex in the plurality of criteria.”  (Refer to  Kucukcayir page 9 line 39-41 disclose If, for example, the sex has been determined by means of a sensor, sex-specific items of  information can thus be displayed on the display screen depending on the respective sex. If the person is a woman, items of information can thus be displayed which typically relate to and/or interest women. If the person is a man, items of information can thus be displayed which typically relate to and/or interest men.)

As per Claim 19 has been analyzed and is rejected for the reasons indicated in claim 10 above.
 claim 11, in view of 30claim 1, Kucukcayir as modified by Munisk further discloses the process further comprising: 30Fujitsu Ref. No.: 19-00283“detecting a shape of the target person” (Refer to  “detecting a shape of the target person with a depth sensor; and determining, when the distance is equal to or greater than the threshold value, whether the target person satisfies the first criterion included in the first reference information for each of the plurality of persons for the shape of the 5target person.” (Refer to Munisk page 6 paragraph 2, discloses acquires (or photographs) an image of the user's body using an image sensor and/or a depth sensor included in the sensor module 160, and is determined from the image of the body. page 7 paragraph 4 discloses the sensor module 160 may further include a depth sensor for calculating a distance between the electronic device 100 and surrounding objects. page 10 paragraph 3, discloses when the target user is recognized at the first location, the processor 140 controls the driving module 150 to move the electronic device 100 to a second location within a specified threshold distance range based on the target user. Can be moved. In this regard, the sensor module 160 may further include a depth sensor, and the processor 140 is based on the distance information between the target user and the electronic device 100 calculated based on the depth sensor. Further page 10, paragraph 7, discloses alternatively, the speaker recognition model and the target recognition model may be generated using user skeleton information, key information, or body size information determined from the body image.)

Claim 20 has been analyzed and is rejected for the reasons indicated in claim 11 above.
2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucukcayir (CA 3040985), in view of Kim Munisk et al. (KR 20200101221), further in view of Takahiro Ohashi et al. (JP2004310702)
As per claim 2, in view of claim 1, However Kucukcayir as modified by Munisk further discloses does not explicitly disclose the following which would have been obvious in view of Ohashi from similar field of endeavor “wherein the second reference information is preferentially used to identify 25candidates from the plurality of persons, and the face authentication process is performed by comparing the first image of the target person with person information of each of the candidates.”(Refer to Ohashi ¶[0031] discloses the face data registration unit 22 has a memory function of temporarily storing face image data that can be used for identification. The face data registration unit22 has a counter function for integrating the stored number n of stored face image data. Further ¶[0061-0062] discloses a face image database 14b in which face image data is registered, and a face recognition condition database 14a in which face recognition conditions are registered. A plurality of standardized face image data are registered in the face image database 14b. The face image database 14b stores eigenvectors used when obtaining personal face data as feature parameters of the face. In the face recognition condition database 14a, personal IDs of the persons are registered for each area and for each time zone as information for estimating which person is present in which area. This information corresponds to a face recognition condition corresponding to the above-described human extraction condition.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ohashi technique of Robot face identification into Kucukcayir as modified by Munisk  technique to provide the known and expected uses and benefits of Ohashi technique over human body and face detection technique of Kucukcayir as modified by Munisk. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ohashi to Kucukcayir as modified by Munisk in order to improve face identification rate. (Refer to Ohashi paragraph [0006].)
As per claim 3,30 in view of claim 2, Kucukcayir as modified by Munisk  as modified by Ohashi further discloses “wherein 28Fujitsu Ref. No.: 19-00283when the comparing of the person information of each of the candidates to the first image does not satisfy the second criterion, the face authentication process includes comparing the first image with person information of the plurality of persons other than the candidates.”  (Refer to Ohashi ¶[0074] discloses on the other hand, when the face identification unit 21 cannot identify the face (step S12, No), counter steps S16 and S17 are performed by the counter provided in the face identification unit 21, If f ≦ 10 (step S17, No), steps S2 to S12 are repeated. When f> 10 (step S17, Yes), the registration mode of the face identification system 11 is turned on (step S18). ¶[0075] discloses In the operation process of the robot 12, the counter steps S16 and S17 are set because the face identification unit 21 could not identify the face of the target person because the personal face data of the target person In addition to the case where the image of the target person is not registered in the reference face data storage unit19, the case where 


					Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661